Appeal by the People from an order of the Supreme Court, Kings County, entered March 18, 1971, which granted defendant’s motion to suppress certain evidence. Order reversed, on the law and the facts, and motion denied. In our opinion, the evidence was discovered pursuant to a lawful search under the “ Stop and Frisk ” amendment to the Code of Criminal Procedure (Code Crim. Pro., § 180-a; People v. Taggart, 20 N Y 2d 335; People v. Merola, 30 A D 2d 963). Martuseello, Acting P. J., Latham, Gulotta, Christ and Benjamin, JJ., concur.